
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10



PG&E CORPORATION
SUPPLEMENTAL RETIREMENT SAVINGS PLAN


--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


1.
 
Purpose of the Plan
 
1
2.
 
Definitions
 
1
3.
 
Employer Contributions
 
3
4.
 
Eligible Employee Deferrals
 
4
5.
 
Investment Funds
 
4
6.
 
Accounting
 
5
7.
 
Distributions
 
6
8.
 
Distribution Due to Unforeseeable Emergency (Hardship Distribution)
 
8
9.
 
Domestic Relations Orders
 
8
10.
 
Vesting
 
9
11.
 
Administration of the Plan
 
9
12.
 
Funding
 
9
13.
 
Modification or Termination of Plan
 
9
14.
 
General Provisions
 
10
Appendix A
 
11

i

--------------------------------------------------------------------------------




PG&E CORPORATION
SUPPLEMENTAL RETIREMENT SAVINGS PLAN


        This is the controlling and definitive statement of the PG&E CORPORATION
("PG&E CORP") Supplemental Retirement Savings Plan (the "Plan"). Except as
provided herein, the Plan is effective as of January 1, 2000, with respect to
all individuals who were Eligible Employees as of such date. The Plan takes the
place of and assumes existing benefits under the PG&E Corporation Deferred
Compensation Plan for Officers, the PG&E Corporation Supplemental Executive
Retirement Plan, the Savings Fund Plan Excess Benefit Arrangement of Pacific Gas
and Electric Company, and any other non-qualified defined contribution
retirement plan excess benefit plans, programs or practices maintained by any
Participating Subsidiary of PG&E CORP. The Plan as originally adopted was
effective January 1, 2000, for Eligible Employees of Pacific Gas and Electric
Company and for Grandfathered Eligible Employees of PG&E CORP; it was effective
January 1, 1999, for Eligible Employees of PG&E Generating Company; and it was
effective January 1, 1997, for all other Eligible Employees of PG&E CORP. The
Plan as amended herein is effective September 19, 2001. The Plan is frozen as to
amounts "deferred" within the meaning of Code Section 409A after December 31,
2004.

1.Purpose of the Plan.

The Plan is established and is maintained for the benefit of a select group of
management and highly compensated employees of PG&E CORP and its Participating
Subsidiaries in order to provide such employees with certain deferred
compensation benefits. The Plan is an unfunded deferred compensation plan that
is intended to qualify for the exemptions provided in Sections 201, 301, and 401
of ERISA.

2.Definitions.

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

(a)"Basic Employer Contributions" shall mean the amounts credited to Eligible
Employees' Accounts under the Plan by the Employers, in accordance with
Section 3(c).

(b)"Board of Directors" shall mean the Board of Directors of PG&E CORP, as from
time to time constituted.

(c)"Code" shall mean the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing, or superseding such section.

(d)"Committee" shall mean the Nominating and Compensation Committee of the
Board, as it may be constituted from time to time.

(e)"Eligible Employee" shall mean an Employee who:

(1)Is an officer of PG&E CORP or any Participating Subsidiary and who is in
Officer Band 5 or above; or

(2)Is a key employee of PG&E CORP or any Participating Subsidiary and who is
designated by the Plan Administrator as eligible to participate in the Plan.

(f)"Eligible Employee's Account" or "Account" shall mean as to any Eligible
Employee, the separate account maintained on the books of the Employer in
accordance with Section 6(a) in order to reflect his or her interest under the
Plan. Accounts shall be centrally administered by the Plan Administrator or its
designee.

(g)"Employee" shall mean an individual who is treated in the records of an
Employer as an employee of the Employer, who is not on an unpaid leave of
absence, and/or who is not covered by a collective bargaining agreement;
provided, however, such term shall not mean an individual who is a "leased
employee" or who has entered into a written contract or agreement with an
Employer which explicitly excludes such individual from participation in an

--------------------------------------------------------------------------------



Employer's benefit plans. The provisions of this definition shall govern,
whether or not it is determined that an individual otherwise meets the
definition of "common law" employee.

(h)"Employers" shall mean PG&E CORP and the Participating Subsidiaries
designated by the Employee Benefit Committee of PG&E CORP. An initial list of
the Participating Subsidiaries is contained in Appendix A to this Plan.

(i)"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific section of ERISA shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing, or superseding such section.

(j)"Grandfathered" shall mean an individual who was an Employee of Pacific Gas
and Electric Company and who has become an Employee of PG&E CORP by reason of a
transfer prior to January 1, 2000.

(k)"Investment Funds" shall mean (i) the PG&E CORP Phantom Stock Fund, (ii) the
AA Utility Bond Fund, and (iii) the S&P 500 Index Fund. The Investment Funds
shall be used for tracking phantom investment results under the Plan.

(l)"Matching Employer Contributions" shall mean the amounts credited to Eligible
Employees' Accounts under the Plan by the Employers, in accordance with
Section 3(b).

(m)"Participating Subsidiary" shall mean a United States-based subsidiary of
PG&E CORP, which has been designated by the Employee Benefit Committee of PG&E
CORP as a Participating Subsidiary under this Plan. At such times and under such
conditions as the Committee may direct, one or more other subsidiaries of PG&E
CORP may become Participating Subsidiaries or a Participating Subsidiary may be
withdrawn from the Plan. An initial list of the Participating Subsidiaries is
contained in Appendix A to this Plan.

(n)"PG&E CORP" shall mean PG&E Corporation, a California corporation.

(o)"Plan" shall mean the PG&E Corporation Supplemental Retirement Savings Plan,
as set forth in this instrument and as heretofore and hereafter amended from
time to time.

(p)"Plan Year" shall mean the calendar year.

(q)"Retirement" or "Retire" shall mean an Eligible Employee's "separation from
service" within the meaning of Section 401(k) of the Code, provided that the
Eligible Employee is at least 55 years of age and has been employed by an
Employer for at least five years.

(r)"RSP" shall mean, with respect to any Eligible Employee, the PG&E Corporation
Retirement Savings Plan or any predecessor qualified retirement plan sponsored
by PG&E CORP or any of its subsidiary companies.

(s)"Valuation Date" shall mean:

(1)For purposes of valuing Plan assets and Eligible Employees' Accounts for
periodic reports and statements, the date as of which such reports or statements
are made; and

(2)For purposes of determining the amount of assets actually distributed to the
Eligible Employee, his or her beneficiary, or an Alternate Payee (or available
for withdrawal), a date that shall not be more than seven business days prior to
the date the check is issued to the Eligible Employee.

        In any other case, the Valuation Date shall be the date designated by
the Plan Administrator (in its discretion) or the date otherwise set forth in
this Plan. In all cases, the Plan Administrator (in its

2

--------------------------------------------------------------------------------




discretion) may change the Valuation Date, on a uniform and nondiscriminatory
basis, as is necessary or appropriate. Notwithstanding the foregoing, the
Valuation Date shall occur at least annually.

3.Employer Contributions. (a)Matching Employer Contributions. Subject to the
provisions of Section 13, the Eligible Employee's Account shall be credited for
each Plan Year with a Matching Employer Contribution, calculated in the manner
provided in Sections 3(a) (1), (2), and (3) below:

(1)First, an amount shall be calculated equal to the maximum matching
contribution that would be made under the terms of the RSP, taking into account
for such Plan Year the amount of pre-tax deferrals and after-tax contributions
the Eligible Employee elected under the RSP. For purposes of this calculation,
any amounts deferred under Subsection 4(a) of this Plan shall be treated as
pre-tax deferrals under the RSP.

(2)The calculation made in accordance with this Section 3(a) (1) above shall be
made without regard to any limitation on such amounts under the RSP resulting
from the application of any of the limitations under Code Sections 401(m),
401(a)(17), or 415.

(3)The Employer Matching Contribution to be credited to the Account of an
Eligible Employee for any Plan Year shall equal the amount calculated in
accordance with Sections 3(a) (1) and (2) above, reduced by the amount of
matching contribution made to such Eligible Employee's account for such Plan
Year under the RSP.

(b)Crediting of Matching Employer Contributions. Matching Employer Contributions
shall be calculated and credited to the Eligible Employee's Account as of the
first business day of the calendar year following the Plan Year and shall be
credited only if the Eligible Employee is an Employee on the last day of Plan
Year for which the amounts are credited.

(c)Basic Employer Contributions. Subject to the provisions of Section 13, the
Account of each Eligible Employee shall be credited for each Plan Year with a
Basic Employer Contribution, calculated in the manner provided in Sections 3(c)
(1), (2), and (3) below:

(1)First, an amount shall be calculated equal to the Basic Employer Contribution
that would be made under the terms of the RSP, taking into account for such Plan
Year the Eligible Employee's Covered Compensation under the RSP, before any
deductions for compensation deferrals elected by such Eligible Employee under
Subsection 4(a) of this Plan. For Eligible Employees as defined by
Section 2(e)(1) of this Plan, compensation shall also reflect such Eligible
Employee's Short-Term Incentive Plan awards.

(2)The calculation made in accordance with this Section 3(c)(1) above shall be
made without regard to any limitation on such amounts under the RSP resulting
from the application of any of the limitations under Code Sections 401(a)(4),
401(a)(17), or 415.

(3)The Employer Contribution to be credited to the Account of an Eligible
Employee for any Plan Year shall equal the amount calculated in accordance with
Sections 3(c)(1) and (2) above, reduced by the amount of Basic Employer
Contributions made to such Eligible Employee's account for such Plan Year under
the RSP.

(d)Crediting of Basic Employer Contributions. The Employer Contribution
attributable to an Eligible Employee's Short Term Incentive Plan award shall be
credited to an Eligible Employee's Account as of the first business day of the
month following the date on which the Short-Term Incentive Plan award is paid.
All other Employer Contributions made in respect of an Eligible Employee shall
be credited to the Eligible Employee's Account as of the first business day of
the calendar year following the Plan Year and shall be credited only if the
Eligible Employee is an Employee on the last day of the Plan Year for which the
amounts are credited.

3

--------------------------------------------------------------------------------



(e)FICA Taxes. Each Eligible Employee shall be responsible for FICA taxes on
amounts credited to his or her Account under Sections 3 and 4(d).



4.Eligible Employee Deferrals. (a)Amount of Deferral. An Eligible Employee may
defer (i) 5 percent to 50 percent of his or her annual salary; and (ii) all or
part of his or her Short Term Incentive Plan awards, Long-Term Incentive Plan
(LTIP) awards (other than stock options), Perquisite Allowances, and any other
special payments, awards, or bonuses as authorized by the Plan Administrator.

(b)Credits to Accounts. Salary deferrals shall be credited to an Eligible
Employee's Account as of each payroll period. All other deferrals attributable
to allowances, awards, bonuses, and other payments shall be credited as of the
date that they otherwise would have been paid.

(c)Deferral Election. An Eligible Employee must file an election form with the
Plan Administrator which indicates the percentage of salary and applicable pay
periods, and the amount of any awards, allowances, payments, and bonuses to be
deferred under the Plan. Notwithstanding the foregoing, upon first becoming an
Eligible Employee, an election to defer shall be effective for the month
following the filing of a Deferral Election Form, provided said Form is filed
within 60 days following the date when the employee first becomes an Eligible
Employee.

(d)Deferral of Special Incentive Stock Ownership Premiums. All of an Eligible
Employee's Special Incentive Stock Ownership Premiums are automatically deferred
to the Plan immediately upon grant and converted into units in the PG&E CORP
Phantom Stock Fund. The units attributable to Special Incentive Stock Ownership
Premiums and any additional units resulting from the conversion of dividend
equivalents thereon remain unvested until the earlier of the third anniversary
of the date on which the Special Incentive Stock Ownership Premiums are credited
to an Eligible Employee's account (provided the Eligible Employee continues to
be employed on such date), death, disability, or retirement of the participant,
or upon a Change in Control as defined in the LTIP. (The term "disability"
shall, for purposes of the Plan, have the same meaning as in Section 22(e)(3) of
the Internal Revenue Code.) Unvested units attributable to Special Incentive
Stock Ownership Premiums and any additional units resulting from the conversion
of dividend equivalents thereon shall be forfeited upon termination of the
Eligible Employee's employment unless otherwise provided in the PG&E Corporation
Executive Stock Ownership Program or if an Eligible Employee's stock ownership
falls below the levels set forth in the Executive Stock Ownership Program.

5.Investment Funds. (a)Although no assets will be segregated or otherwise set
aside with respect to an Eligible Employee's Account, the amount that is
ultimately payable to the Eligible Employee with respect to such Account shall
be determined as if such Account had been invested in some or all of the
Investment Funds. The Plan Administrator, in its sole discretion, shall adopt
(and modify from time to time) such rules and procedures as it deems necessary
or appropriate to implement the deemed investment of the Eligible Employees'
Accounts. Such procedures generally shall provide that an Eligible Employee's
Account shall be deemed to be invested among the three Investment Funds in the
manner elected by the Eligible Employee in such percentages and manner as
prescribed by the Plan Administrator. In the event no election has been made by
the Eligible Employee, such Account will be deemed to be invested in the AA
Utility Bond Fund. Eligible Employees shall be able to reallocate their Accounts
between the Investment Funds and reallocate amounts newly credited to their
Accounts at such time and in such manner as the Plan Administrator shall
prescribe. Anything to the contrary herein notwithstanding, an Eligible Employee
may not reallocate Account balances between Investment Funds if such
reallocation would result in a non-exempt Discretionary Transaction

4

--------------------------------------------------------------------------------



as defined in Rule 16b-3 of the Securities Exchange Act of 1934, as amended, or
any successor to Rule 16b-3, as in effect when the reallocation is requested.

(1)AA Utility Bond Fund. Interest shall be credited on the amounts invested in
the AA Utility Bond Fund. Such interest shall be at a rate equal to the AA
Utility Bond Yield reported by Moody's Investors Service. Such interest shall
become a part of the Eligible Employee's Account and shall be paid at the same
time or times as the balance of the Eligible Employee's Account.

(2)PG&E CORP Phantom Stock Fund. Amounts credited to the PG&E CORP Phantom Stock
Fund shall be converted into units (including fractions computed to three
decimal places) each representing a share of PG&E CORP common stock. The value
of a unit for purposes of determining the number of units to credit upon initial
allocation or upon reallocation from another Investment Fund, and for
determining the dollar value of the aggregate number of units to be reallocated
from the PG&E CORP Phantom Stock Fund to another Investment Fund and for
distributions from the Plan, shall be the closing price of a share of PG&E CORP
common stock as traded on the New York Stock Exchange on the date that
(i) amounts are credited to an Eligible Employee's Account in the PG&E CORP
Phantom Stock Fund, or (ii) the Plan Administrator receives a reallocation
request, in the case of reallocations. If such credit or reallocation occurs
after close of the New York Stock Exchange on that day, the price shall be based
on the closing price of a share of PG&E CORP common stock on the next day on
which such shares are traded on the New York Stock Exchange. Thereafter, the
value of a unit shall fluctuate in accordance with the closing price of PG&E
CORP common stock on the New York Stock Exchange. Each time that PG&E CORP pays
a dividend on its common stock, an amount equal to such dividend payable with
respect to each share of PG&E CORP common stock, multiplied by the number of
units credited to an Eligible Employee's Account, shall be credited to the
Eligible Employee's Account and converted into additional units. The number of
additional units shall be calculated by dividing the aggregate amount of
credited dividends, i.e., the dividend multiplied by the number of units
credited to the Eligible Employee's Account as of the dividend record date, by
the closing price of a share of PG&E CORP common stock on the New York Stock
Exchange on the dividend payment date. If, after the record date but before the
dividend payment date, an Eligible Employee's balance in the PG&E CORP Phantom
Stock Fund has been reallocated to another Investment Fund(s) or has been paid
to the Eligible Employee or to the Eligible Employee's beneficiary, other than
pursuant to an election under Sections 7(c)(2) or 8, then an amount equal to the
aggregated dividend shall be credited to the Eligible Employee's Account in such
other Investment Fund(s) or paid directly to the Eligible Employee or the
Eligible Employee's beneficiary, whichever is applicable.

(3)S&P 500 Index Fund. Amounts credited to the S&P 500 Index Fund shall be
converted into units each representing a Large Company Stock Fund (LCSF) unit
held in the RSP on the date of allocation. Thereafter, the value of a unit held
in the S&P Index Fund shall be determined in the same manner as the value of a
LCSF unit under Section 18 of the RSP.



6.Accounting. (a)Eligible Employees' Accounts. At the direction of the Plan
Administrator, there shall be established and maintained on the books of the
Employer, a separate account for each Eligible Employee in order to reflect his
or her interest under the Plan.

(b)Investment Earnings. Each Eligible Employee's Account shall initially reflect
the value of his or her Account's interest in each of the Investment Funds,
deemed acquired with the amounts

5

--------------------------------------------------------------------------------



credited thereto. Each Eligible Employee's Account shall also be credited (or
debited) with the net appreciation (or depreciation), earnings and gains (or
losses) with respect to the investments deemed made by his or her Account. Any
such net earnings or gains deemed realized with respect to any investment of any
Eligible Employee's Account shall be deemed reinvested in additional amounts of
the same investment and credited to the Eligible Employee's Account.

(c)Accounting Methods. The accounting methods or formulae to be used under the
Plan for the purpose of maintaining the Eligible Employees' Accounts shall be
determined by the Plan Administrator. The accounting methods or formulae
selected by the Plan Administrator may be revised from time to time but shall
conform to the extent practicable with the accounting methods used under the
Applicable Plan.

(d)Valuations and Reports. The fair market value of each Eligible Employee's
Account shall be determined as of each Valuation Date. In making such
determinations and in crediting net deemed earnings and gains (or losses) in the
Investment Funds to the Eligible Employees' Accounts, the Plan Administrator (in
its discretion) may employ such accounting methods as the Plan Administrator (in
its discretion) may deem appropriate in order to fairly reflect the fair market
values of the Investment Funds and each Eligible Employee's Account. For this
purpose, the Plan Administrator may rely upon information provided by the Plan
Administrator or other persons believed by the Plan Administrator to be
competent.

(e)Statements of Eligible Employee's Accounts. Each Eligible Employee shall be
furnished with periodic statements of his or her interest in the Plan.



7.Distributions. (a)Distribution of Account Balances. Unless the Eligible
Employee has elected otherwise under this Section 7, distribution of the balance
credited to an Eligible Employee's Account shall be made in a single sum in the
January of the year following Retirement or termination of service:

(1)In the case of an Alternate Payee (as defined in Section 9(a)), distribution
shall be made as directed in a domestic relations order which the Plan
Administrator determines is a QDRO (as defined in Section 9(a)), but only as to
the portion of the Eligible Employee's Account which the QDRO states is payable
to the Alternate Payee.

(2)Any provisions of the Plan notwithstanding distribution of account balances
must commence no later than in the January following the year which the Eligible
Employee reaches age 72.

(b)Installment Distributions. In lieu of a single sum payment, an Eligible
Employee whose Account value (exclusive of Special Incentive Stock Ownership
Premiums) is at least $5,000 may elect in writing and file with the Plan
Administrator an election that payment of amounts credited to the Eligible
Employee's Account be made in a specified number of approximately equal annual
installments (not in excess of 10). However, if during the installment payment
period the Account balance, exclusive of Special Incentive Stock Ownership
Premiums, is less than $5,000, the value of the remaining installments shall be
paid as a lump sum. All installment payments will be made during the month of
January.

6

--------------------------------------------------------------------------------



(c)Early Distributions. By filing an irrevocable election with the Plan
Administrator, an Eligible Employee may elect to commence distribution of full
or partial payment at any time other than Retirement or termination, provided
that:

(1)such election is made at least one year prior to the Retirement or
termination of the Eligible Employee and does not provide for the receipt of
such amounts earlier than one year from the date of the election; or

(2)the Eligible Employee elects to forfeit 10 percent of the value of the
requested distribution, valued as of the new date for distribution of such
Account funds, and such Eligible Employee shall not be permitted to make future
deferrals for 24 months following such distribution.

        All early distributions elected pursuant to Section 7(c)(1) must be made
during the month of January.

(d)Death Distributions. If an Eligible Employee dies before the entire balance
of his or her Account has been distributed (whether or not the Eligible Employee
had previously terminated employment and whether or not installment payments had
previously commenced), the remaining balance of the Eligible Employee's Account
shall be distributed to the beneficiary designated or otherwise determined in
accordance with Section 7(h), as soon as practicable after the date of death.

(e)Special Incentive Stock Ownership Premiums. Distributions attributable to
Special Incentive Stock Ownership Premiums shall only be made in January
following the year in which an Eligible Employee terminates employment, Retires,
or dies, and shall only be made in the form of one or more certificates for the
number of vested Special Incentive Stock Ownership Premium units, rounded down
to the nearest whole share.

(f)Effect of Change in Eligible Employee Status. If an Eligible Employee ceases
to be an Eligible Employee, the balance credited to his or her Account shall
continue to be credited (or debited) with appreciation, depreciation, earnings,
gains or losses under the terms of the Plan and shall be distributed to him or
her at the time and in the manner set forth in this Section 7; provided,
however, that if an Eligible Employee terminates employment with an Employer
other than by reason of Retirement, the entire balance credited to his or her
Account shall be distributed in a lump sum cash payment in January of the year
following the year of termination of employment. Anything to the contrary
notwithstanding, the Plan Administrator, in its sole discretion, may authorize
an accelerated distribution of the balance credited to his or her Account in the
form of a lump sum cash payment as of any earlier date.

(g)Payments to Incompetents. If any individual to whom a benefit is payable
under the Plan is a minor or if the Plan Administrator determines that any
individual to whom a benefit is payable under the Plan is incompetent to receive
such payment or to give a valid release therefor, payment shall be made to the
guardian, committee, or other representative of the estate of such individual
which has been duly appointed by a court of competent jurisdiction. If no
guardian, committee, or other representative has been appointed, payment may be
made to any person as custodian for such individual under the California Uniform
Transfers to Minors Act (or similar law of another state) or may be made to or
applied to or for the benefit of the minor or incompetent, the incompetent's
spouse, children or other dependents, the institution or persons maintaining the
minor or incompetent, or any of them, in such proportions as the Plan
Administrator from time to time shall determine; and the release of the person
or institution receiving the payment shall be a valid and complete discharge of
any liability of PG&E CORP with respect to any benefit so paid.

7

--------------------------------------------------------------------------------



(h)Beneficiary Designations. Each Eligible Employee may designate, in a signed
writing delivered to the Plan Administrator, on such form as it may prescribe,
one or more beneficiaries to receive any distribution which may become payable
under the Plan as the result of the Eligible Employee's death. An Eligible
Employee may designate different beneficiaries at any time by delivering a new
designation in like manner. Any designation shall become effective only upon its
receipt by the Plan Administrator, and the last effective designation received
by the Plan Administrator shall supersede all prior designations. If an Eligible
Employee dies without having designated a beneficiary or if no beneficiary
survives the Eligible Employee, the Eligible Employee's Account shall be payable
to the beneficiary or beneficiaries designated or otherwise determined under the
RSP.

(i)Undistributable Accounts. Each Eligible Employee and (in the event of death)
his or her beneficiary shall keep the Plan Administrator advised of his or her
current address. If the Plan Administrator is unable to locate the Eligible
Employee or beneficiary to whom an Eligible Employee's Account is payable under
this Section 7, the Eligible Employee's Account shall be frozen as of the date
on which distribution would have been completed in accordance with this
Section 7, and no further appreciation, depreciation, earnings, gains or losses
shall be credited (or debited) thereto. PG&E CORP shall have the right to assign
or transfer the liability for payment of any undistributable Account to the
Eligible Employee's former Employer (or any successor thereto).

(j)Plan Administrator Discretion. Within the specific time periods described in
this Section 7, the Plan Administrator shall have sole discretion to determine
the specific timing of the payment of any Account balance under the Plan.



8.Distribution Due to Unforeseeable Emergency (Hardship Distribution)

A participant may request a distribution due to an unforeseeable emergency by
submitting a written request to the Plan Administrator. The Plan Administrator
shall have the authority to require such evidence as it deems necessary to
determine if a distribution is warranted. If an application for a hardship
distribution due to an unforeseeable emergency is approved, the distribution
shall be payable in a method determined by the Plan Administrator as soon as
possible after approval of such distribution. After receipt of a payment
requested due to an unforeseeable emergency, a participant may not make
additional deferrals during the remainder of the Plan Year in which the
recipient received the payment. A participant who has commenced receiving
installment payments under the Plan may request acceleration of such payments in
the event of an unforeseeable emergency. The Administrator may permit
accelerated payments to the extent such accelerated payment does not exceed the
amount necessary to meet the emergency.

9.Domestic Relations Orders (a)Qualified Domestic Relations Orders. The Plan
Administrator shall establish written procedures for determining whether a
domestic relations order purporting to dispose of any portion of an Eligible
Employee's Account is a qualified domestic relations order (within the meaning
of Section 414(p) of the Code) (a "QDRO").

(1)No Payment Unless a QDRO. No payment shall be made to any person designated
in a domestic relations order (an "Alternate Payee") until the Plan
Administrator (or a court of competent jurisdiction reversing an initial adverse
determination by the Plan Administrator) determines that the order is a QDRO.
Payment shall be made to each Alternate Payee as specified in the QDRO.

(2)Time of Payment. Payment may be made to an Alternate Payee in the form of a
lump sum, at the time specified in the QDRO, but no earlier than as soon as
practicable following the date the QDRO determination is made.

8

--------------------------------------------------------------------------------



(3)Hold Procedures. Notwithstanding any contrary Plan provision, prior to the
receipt of a domestic relations order, the Plan Administrator may, in its sole
discretion, place a hold upon all or a portion of an Eligible Employee's Account
for a reasonable period of time (as determined by the Plan Administrator) if the
Plan Administrator receives notice that (a) a domestic relations order is being
sought by the Eligible Employee, his or her spouse, former spouse, child or
other dependent, and (b) the Eligible Employee's Account is a source of the
payment under such domestic relations order. For purposes of this
Section 9(a)(3), a "hold" means that no withdrawals, distributions, or
investment transfers may be made with respect to an Eligible Employee's Account.
If the Plan Administrator places a hold upon an Eligible Employee's Account
pursuant to this Section 9(a)(3), it shall inform the Eligible Employee of such
fact.



10.Vesting

Except as provided in Section 4(d), an Eligible Employee's interest in his or
her Account at all times shall be 100 percent vested and nonforfeitable.

11.Administration of the Plan (a)Plan Administrator. The Employee Benefit
Committee of PG&E CORP is hereby designated as the administrator of the Plan
(within the meaning of Section 3(16)(A) of ERISA). The Plan Administrator
delegates to the Senior Human Resource Officer for PG&E CORP, or his or her
designee, the authority to carry out all duties and responsibilities of the Plan
Administrator under the Plan. The Plan Administrator shall have the authority to
control and manage the operation and administration of the Plan.

(b)Powers of Plan Administrator. The Plan Administrator shall have all
discretion and powers necessary to supervise the administration of the Plan and
to control its operation in accordance with its terms, including, but not by way
of limitation, the power to interpret the provisions of the Plan and to
determine, in its sole discretion, any question arising under, or in connection
with the administration or operation of, the Plan.

(c)Decisions of Plan Administrator. All decisions of the Plan Administrator and
any action taken by it in respect of the Plan and within the powers granted to
it under the Plan shall be conclusive and binding on all persons and shall be
given the maximum deference permitted by law.

12.Funding

All amounts credited to an Eligible Employee's Account under the Plan shall
continue for all purposes to be a part of the general assets of PG&E CORP. The
interest of the Eligible Employee in his or her Account, including his or her
right to distribution thereof, shall be an unsecured claim against the general
assets of PG&E CORP. While PG&E CORP may choose to invest a portion of its
general assets in investments identical or similar to those selected by Eligible
Employees for purposes of determining the amounts to be credited (or debited) to
their Accounts, nothing contained in the Plan shall give any Eligible Employee
or beneficiary any interest in or claim against any specific assets of PG&E
CORP.

13.Modification or Termination of Plan (a)Employers' Obligations Limited. The
Plan is voluntary on the part of the Employers, and the Employers do not
guarantee to continue the Plan. PG&E CORP at any time may, by appropriate
amendment of the Plan, suspend Matching Employer Contributions and/or Basic
Employer Contributions or may discontinue Matching Employer Contributions and/or
Basic Employer Contributions, with or without cause.

9

--------------------------------------------------------------------------------



(b)Right to Amend or Terminate. The Board of Directors, acting through its
Nominating and Compensation Committee, reserves the right to alter, amend, or
terminate the Plan, or any part thereof, in such manner as it may determine, for
any reason whatsoever.

(1)Limitations. Any alteration, amendment, or termination shall take effect upon
the date indicated in the document embodying such alteration, amendment, or
termination, provided that no such alteration or amendment shall divest any
portion of an Account that is then vested under the Plan.

(c)Effect of Termination. If the Plan is terminated, the balances credited to
the Accounts of the Eligible Employees affected by such termination shall be
distributed to them at the time and in the manner set forth in Section 7;
provided, however, that the Plan Administrator, in its sole discretion, may
authorize accelerated distribution of Eligible Employees' Accounts as of any
earlier date.



14.General Provisions (a)Inalienability. Except to the extent otherwise directed
by a domestic relations order which the Plan Administrator determines is a QDRO
(as defined in Section 9(a) or mandated by applicable law, in no event may
either an Eligible Employee, a former Eligible Employee or his or her spouse,
beneficiary or estate sell, transfer, anticipate, assign, hypothecate, or
otherwise dispose of any right or interest under the Plan; and such rights and
interests shall not at any time be subject to the claims of creditors nor be
liable to attachment, execution, or other legal process.

(b)Rights and Duties. Neither the Employers nor the Plan Administrator shall be
subject to any liability or duty under the Plan except as expressly provided in
the Plan, or for any action taken, omitted, or suffered in good faith.

(c)No Enlargement of Employment Rights. Neither the establishment or maintenance
of the Plan, the making of any Matching Employer Contributions, nor any action
of any Employer or Plan Administrator, shall be held or construed to confer upon
any individual any right to be continued as an Employee nor, upon dismissal, any
right or interest in any specific assets of the Employers other than as provided
in the Plan. Each Employer expressly reserves the right to discharge any
Employee at any time, with or without cause or advance notice.

(d)Apportionment of Costs and Duties. All acts required of the Employers under
the Plan may be performed by PG&E CORP for itself and its Participating
Subsidiaries, and the costs of the Plan may be equitably apportioned by the Plan
Administrator among PG&E CORP and the other Employers. Whenever an Employer is
permitted or required under the terms of the Plan to do or perform any act,
matter or thing, it shall be done and performed by any officer or employee of
the Employer who is thereunto duly authorized by the board of directors of the
Employer.

(e)Applicable Law. The provisions of the Plan shall be construed, administered,
and enforced in accordance with the laws of the State of California and, to the
extent applicable, ERISA.

(f)Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included.

(g)Captions. The captions contained in and the table of contents prefixed to the
Plan are inserted only as a matter of convenience and for reference and in no
way define, limit, enlarge, or describe the scope or intent of the Plan nor in
any way shall affect the construction of any provision of the Plan.

10

--------------------------------------------------------------------------------






APPENDIX A
PARTICIPATING SUBSIDIARIES


Participating Subsidiaries as of January 1, 1997

        —PG&E Gas Transmission Corporation

        —PG&E Gas Transmission, Texas Corporation

        —PG&E Gas Transmission TECO, Inc.

        —PG&E Energy Trading-Gas Corporation

        —PG&E Energy Services Corporation

        —And the U.S. subsidiaries of each of the above-named corporations.

Additional Participating Subsidiaries as of January 1, 1998

        —PG&E Corporation

        —Pacific Gas and Electric Company

        —PG&E Generating Company

        —PG&E Corporation Support Services, Inc.

        —And the U.S. subsidiaries of each of the above-named corporations.

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.10



PG&E CORPORATION SUPPLEMENTAL RETIREMENT SAVINGS PLAN
TABLE OF CONTENTS
PG&E CORPORATION SUPPLEMENTAL RETIREMENT SAVINGS PLAN
APPENDIX A PARTICIPATING SUBSIDIARIES
